Citation Nr: 1007725	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 
1988 to October 1988, and active military service from March 
2003 to July 2003, and June 2004 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDING OF FACT

The Veteran has tinnitus as a result of combat noise exposure 
during his period of active military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends that he has tinnitus as result of his 
deployment to Afghanistan during his period of active service 
from June 2004 to September 2005.  

The Veteran's service treatment records (STRs) are of record 
and show no diagnosis of, or treatment for, tinnitus.  His 
DD-214 from his period of service from June 2004 to September 
2005 indicates the receipt of the Combat Action Badge, so 
combat related acoustic trauma in service is conceded.

The Veteran was afforded a VA audiological examination in 
August 2006.  His claims file was reviewed after the 
examination, but prior to an opinion issued in November 2006.  
The Veteran reported constant bilateral tinnitus since his 
deployment.  The examiner opined that the Veteran's tinnitus 
was less likely as not caused by or a result of his military 
service as there was no documentation of tinnitus in the 
Veteran's STRs.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

In this regard, the Veteran has made repeated statements that 
he developed tinnitus as a result of acoustic trauma while 
deployed.  Additionally, combat related acoustic trauma in 
service has been conceded.  

The Board finds the Veteran's statements in this case are 
credible.  Furthermore, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

However, a nexus is needed between the Veteran's current 
tinnitus and his in-service acoustic trauma.  The only 
medical opinion of record, that of the August 2006 examiner, 
indicates that the Veteran's tinnitus is less likely than not 
the result of his military service.  The examiner's rationale 
was that no tinnitus was documented in service.  However, 
notwithstanding the examiner's opinion, the Board finds that 
it is likely that the Veteran's tinnitus is related to his 
military service based on the Veteran's consistent and 
credible statements regarding the onset of his tinnitus.  The 
Board is also mindful that the Veteran filed his claim for 
tinnitus in December 2005, within months of his leaving 
active service in September 2005, during which the Veteran 
was deployed.  Based on the evidence of record, the close 
proximity in time between discharge from service and the 
claim, and according the Veteran the benefit-of-the-doubt, 
the Board finds that it is likely that the Veteran's tinnitus 
is related to his military service.




ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


